The plaintiff in error, hereinafter called defendant, was convicted in the county court *Page 287 
of Kiowa county on a charge of transporting intoxicating liquor, and was sentenced to pay a fine of $450, and to serve 130 days in the county jail.
The case was tried in April, 1930, and the appeal was lodged in this court in August, 1930. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
In view of the fact that the quantity of whisky alleged to have been by the defendant transported was so small, we feel that the punishment imposed is excessive, and should be modified to a fine of $100 and 60 days in the county jail.
As modified, the case is affirmed.
EDWARDS and CHAPPELL, JJ., concur.